Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 07/15/21, 06/10/21, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Harvey Liu on 09/01/21 and 09/02/21 and 09/07/21.
Claims:
a)  Claim 1:
-- A sample cell for a light scattering detector, comprising:
	a body defining a flowpath extending 
	wherein the body defines an inlet in fluid communication with the inner section, the inlet extending through the body in a direction perpendicular to an axis of the flowpath, and the inlet extending through the body to a middle of the cylindrical inner section of the flowpath, 
and
wherein the second outer section is frustoconical, and a first end portion of the second outer section is in direct fluid communication with the inner section and has a cross-sectional area relatively less than a cross-sectional area at a second end portion thereof


b)  Claim 8:
             -- A light scattering detector, comprising:
	a laser configured to emit a beam of light; 
	a sample cell comprising a body defining a flowpath extending therethrough, the flowpath having a centerline aligned with the beam of light, the flowpath comprising a cylindrical inner section interposed between a first outer section and a second outer section, 
	wherein the first outer section is frustoconical, and a first end portion of the first outer section is in direct fluid communication with the inner section and has a cross-sectional area relatively less than a cross-sectional area at a second end portion thereof,
wherein the second outer section is frustoconical, and a first end portion of the second outer section is in direct fluid communication with the inner section and has a cross-sectional area relatively less than a cross-sectional area at a second end portion thereof,
	wherein the body further defines an inlet in , the inlet extending radially through the body in a direction perpendicular to the centerline of the flowpath, the inlet extending through the body to a middle of the cylindrical inner section of the flowpath, and the inlet being configured to direct a sample to the inner section of the flowpath; and
	at least one detector operably coupled with the sample cell and configured to receive scattered light emitted from the sample cell. --.

c)  Claim 17:

	flowing a second portion of the sample from the inner section to and through the second outer section from the first end portion to the second end portion thereof, wherein the second outer section is frustoconical, and a first end portion of the second outer section is in direct fluid communication with the inner section and has a cross-sectional area relatively less than a cross-sectional area at a second end portion thereof; and 
	flowing the second portion of the sample from the second end portion of the second frustoconical outer section to [[a]] the waste line via a second outlet. --.

d)  Claim 21:
            -- The sample cell of claim 1, wherein the inlet is configured to direct [[the]] a sample to a center of the inner section. --.

Allowable Subject Matter
3.	Claims 2, 9, have been cancelled.
4.	Claims 1, 3-8, 10-22, are allowed.
5.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, and 8. 
6.          As claims 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a sample cell for a light scattering detector, comprising the flowpath comprising a cylindrical inner section interposed between a first outer section and a second outer section, wherein the body defines an inlet in fluid communication with the inner section, the inlet extending through the body in a direction perpendicular to an axis of the flowpath, and the inlet extending through the body to a middle of the cylindrical inner section of the flowpath, and wherein the second outer section is frustoconical, and a first end portion of the second outer section is in direct fluid communication with the inner section and has a cross-sectional area relatively less than a cross-sectional area at a second end portion thereof; in combination with the rest of the limitations of claim 1.


Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
September 7, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877